OPINION
{¶ 1} After a trial to the bench, Brenda L. McKinney was found guilty of vehicular homicide, a violation of R.C. 2903.06(A)(3). As part of its disposition, the trial court imposed a one year license suspension, which it terminated two months later. This early termination of the license suspension prompted a motion for leave to appeal by the state, which we sustained.
 {¶ 2} The state contends in its assignment of error that the one year suspension was mandatory and that the trial court had no authority to terminate the suspension before the one year term of suspension expired. McKinney has not filed a brief in response.
 {¶ 3} We agree with the state.
 {¶ 4} R.C. 2903.06(B)(2) required the trial court to impose a license suspension for a definite period of one to five years. R.C.4507.16(F) states that "occupational driving privileges" are not authorized where the license suspension is imposed in connection with a conviction for violating R.C. 2703.06, which is what occurred in this case. We thus conclude that the license suspension imposed in this case was mandatory and its early termination was not authorized.
 {¶ 5} The order terminating the license suspension early will be reversed and the matter will be remanded to the trial court for the purpose of reimposing the one year license suspension, subject to credit for the period that the suspension was in effect.
FAIN, P.J., and GRADY, J., concur.